Citation Nr: 1611507	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-28 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for allergic or vasomotor rhinitis, not to include sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard with periods of active duty from May 1989 to June 1989, from September 2004 to January 2006, and from November 2006 to June 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In February 2013, the Board remanded this case for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for allergic or vasomotor rhinitis.  For the following reasons, the Board finds that another remand is warranted for an additional Compensation and Pension (C&P) examination. 

While in service, the Veteran experienced a respiratory illness.  Following service, he experienced and reported respiratory infections and pain in May 2007, March 2008, and January 2012. 

In April 2013, the Veteran underwent a respiratory C&P examination in which he was diagnosed with a respiratory condition.  The examiner concluded the claimed condition was less likely than not incurred in or caused by the claimed in-service illness because there was no known etiology of the patient's current respiratory disorder, and the pneumonia and sinusitis he experienced while in the military resolved with medications. 

The Board finds inadequate the April 2013 examination determining the Veteran's respiratory disorder is not connected to his time in service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinion of record is lacking a reasoned analysis and is incomplete: an exam can be found adequate only if the examiner clearly and rationally considered all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The examiner failed to provide a clear, reasoned analysis connecting the data and the conclusion, most notably, failing to discuss any possible relationship between the respiratory illnesses the Veteran experienced in service and his current respiratory illnesses, aside from stating that the in-service illnesses responded to medication.  Even if the resolution of the illnesses due to medicine is conclusive evidence that the current disorder is not related to those disorders, the examiner failed to explain that relationship. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's respiratory disorder, not to include sinusitis.

The examiner should determine whether it is as likely as not (50 percent probability or greater) that any respiratory disorder the Veteran has suffered from during the appeal period is related to the Veteran's time in service. 

The examiner should particularly note and discuss the respiratory disorders the Veteran experienced while in service and following service. 

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




